Citation Nr: 1434780	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-04 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a right ankle disorder and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a left ankle disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to January 1989.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which determined there was not new and material evidence and, therefore, denied his petition to reopen his claims of entitlement to service connection for left and right ankle disorders.  

In a Supplemental Statement of the Case (SOC) since issued in January 2013, however, the RO reopened these claims based on receipt of the required new and material evidence.  The RO still nonetheless continued to deny these claims on their underlying merits.  The Board still however has to make this threshold preliminary determination of whether there is new and material evidence to reopen these claims, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits, meaning on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Consider as well that, in a Decision Review Officer's (DRO's) decision also issued in January 2013, the RO granted the Veteran's claim of entitlement to service connection for residuals of a right fifth metacarpal fracture with wrist residuals.  An initial 0 percent (i.e., noncompensable) rating was assigned for this disability retroactively effective from October 30, 2001.  The Veteran did not, in response, separately appeal either this rating or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of an appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  So that claim is no longer at issue.


The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems contain additional documents pertinent to this appeal.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because there is the required new and material evidence, the Board, like the RO, is reopening these claims of entitlement to service connection for right and left ankle disorders.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  A June 2002 rating decision last denied service connection for left and right ankle disorders; the Veteran was appropriately notified of that decision and of his appellate rights in a June 2002 letter, but he did not perfect an appeal.

2.  Additional evidence received since that June 2002 rating decision, however, is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating these claims.



CONCLUSIONS OF LAW

1.  The June 2002 rating decision that last denied service connection for disorders of the right and left ankles is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.1103 (2013).

2.  But there is new and material evidence since that decision to reopen these previously-denied claims.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening these claims, there is no need to discuss whether the Veteran has received the type of Veterans Claims Assistance Act (VCAA) notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006), including especially insofar as the specific reasons these claims were previously denied.  This is because the Board is reopening these claims, regardless.  Moreover, the Board also need not determine at this juncture whether there has been compliance with the remaining duty-to-notify-and-assist requirements of the VCAA because this is better determined once the additional development of these claims is completed on remand.

Service connection is granted for disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


In its prior June 2002 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for fractures of his right and left ankles, observing that his service treatment records (STRs) had made no reference to treatment for ankle fractures.  Additionally, the codesheet accompanying the rating decision indicates the claims were denied because he did not have a then current right or left ankle disorder.  Thus, this may be considered a two-fold decisional rationale - that there was no viable post-service right or left ankle disability and that, even assuming there was, there was no indication of relevant injury (fractures) during the Veteran's service and, therefore, nothing causally linking any then current disability (again, even assuming he had it) to any such trauma during or coincident with his service.  He did not file a timely NOD with that decision, to initiate an appeal of it, and therefore it became final and binding based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

When a petition to reopen a claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).


For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  The Board also does not have to blindly accept as true or credible assertions of a claimant that are beyond his competence.

Also when determining whether there is the required new and material evidence to reopen the claim, VA need only consider the additional evidence since the last final and binding denial of the claim, irrespective of the specific basis of that prior denial, so regardless of whether on the underlying merits or, instead, a prior petition to reopen the claim.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The Board now has before it, as part of the evidence associated with the file since the prior June 2002 denial of compensation benefits, the report of a February 2013 VA Compensation and Pension (C&P) Examination diagnosing bilateral, i.e., left and right ankle arthritis.  This finding provides competent evidence of the claimed right and left ankle disabilities, an essential element for proving a claim for service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Evidence of a current disability in this case is sufficient for reopening purposes, notwithstanding that there is not additional evidence to establish medical causation in terms of linking this current disability to the Veteran's military service. See generally Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new-and-material-evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating an element that was basis for prior denial).

Accordingly, because there is the required new and material evidence, these claims for service connection for right and left ankle disorders are reopened.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claims for service connection for right and left ankle disorders is granted, subject to the further development of these claims on REMAND.


REMAND

Unfortunately, rather than immediately readjudicating these claims on their underlying merits - meaning on a de novo basis - the Board instead must first remand these reopened claims for further development.  

The Veteran claims that his right and left ankle disorders stem from injuries he incurred during active service.  Specifically, he has alleged alternatively that he fractured both ankles during service, see October 2001 Application for Compensation, and that he sprained both ankles, see March 2012 Substantive Appeal (VA Form 9).  

The Veteran's Service treatment records (STRs) reflect a notation in his March 1986 entrance examination that he sprained his right ankle the month prior, and that reevaluation was required in 6 weeks.  A note dated in June 1986 reflects that, upon reevaluation, his ankle was "OK."  Additionally, a dental treatment record reflects a notation of right ankle sprain, without date or further medical comment.  The STRs do not reflecting any additional complaints of or treatment for ankle symptomatology.  

Post-service, VA treatment records reflect continuing bilateral ankle pathology.  Specifically, a January 2012 VA radiology report reflects "[c]hronic degenerative change" as well as "[w]eakly ossified structures present immediately distal to the right medial malleolus and the left lateral malleolus, likely representing former avulsion fracture."  

A subsequent June 2012 MRI of the right ankle reflects an impression of "[p]ossible synovial cyst laying lateral to the neck of the talus [and T]enosynovitis of the flexor hallucis longus tendon sheath" of the right ankle.  Additionally the report notes no significant ankle joint effusion on the right, and no narrowing of the right ankle joint.  On the left, the MRI report reflects an impression of moderate osteoarthritis of the ankle joint "without any other significant findings."  Moreover, "no bone contusion or occult fracture [was] identified" in either ankle.

On VA examination in February 2013, the Veteran reported that he injured his right ankle prior to enlistment.  He was "held back" from entry for 6 weeks, and subsequently entered basic training, although he "still had a limp."  He stated that after basic training, his ankle seemed to get better, but then he reinjured it jumping off a truck.  He reported that he was treated for his claimed in-service ankle injuries in the field.  Following service, he reported mild ankle discomfort, but did not seek treatment until 2012 when he was diagnosed with arthritis.  Following range-of-motion and repetitive use testing, and based on an examination of the Veteran and a review of the available imaging studies of record, including the January 2012 X-rays and the June 2012 MRI, the examiner diagnosed arthritis of the bilateral ankles.

In a May 2013 addendum opinion, the examiner found that "the Veteran did not have any pre-service injuries or any injuries to his ankles during service."  The examiner reasoned that the Veteran's claimed fractures of his right and left ankle are not confirmed by the June 2012 MRI, which is "the superior test" to the January 2012 radiology report noting X-ray evidence of previous fractures.  

This opinion is, however, inadequate to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, even if not statutorily obligated to, it must ensure the examination or opinion is adequate).  The examiner essentially found that because the MRI report did not indicate previous fracture, the Veteran did not injure his ankle as claimed.  In this regard, the Board notes that the Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); see, too, Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  However, the Veteran does not possess the medical expertise required to diagnose an ankle injury as a fracture.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, simply because the examiner determined that the medical evidence of record does not support the Veteran's assertion that he fractured his ankles, the inquiry does not end.  Rather, an etiological determination is necessary addressing whether the Veteran's currently diagnosed bilateral ankle arthritis is related to his active service, including his claimed ankle injuries, or whether it is, instead, more likely related to other factors.

Moreover, the Board notes that the examiner's negative opinion is based on the determination that the Veteran "did not have any pre-service injuries or any injuries to his ankles during service."  However, this finding is expressly contradicted by the Veteran's STRs, which confirm his assertions regarding a pre-service injury to his right ankle.  See, e.g., March 1986 Entrance Examination (noting that the Veteran had a sprained right ankle and reflecting that the examiner determined that reevaluation was necessary after 6 weeks).  Thus, the VA examination report and opinion is also inadequate since it is predicated on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion is only as good and credible as the history on which it was based, and if based on an inaccurate factual premise it has no probative value.).  

Accordingly, a new examination and opinion are warranted to assist in determining the nature and etiology of the claimed right and left ankle disorders, particularly in terms of their posited relationship with his military service.


Thus, these claims are REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule an appropriate VA compensation examination of the Veteran's right and left ankle.  The examiner should first identify all current disabilities affecting the ankles, including any degenerative or traumatic arthritis, or residuals of any fractures.  To this end, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed. 

The examiner is asked to provide opinions concerning the following:

(a)  the likelihood (very likely, as likely as not, or unlikely) that any current right ankle disability had its clinical onset during the Veteran's military service or, if involving arthritis, within the one-year presumptive period following his discharge, or is otherwise directly related to any disease, event, or injury in service;

(b)  the likelihood (very likely, as likely as not, or unlikely) that any current left ankle disability had its clinical onset during the Veteran's military service or, if involving arthritis, within the one-year presumptive period following his discharge, or is otherwise directly related to any disease, event, or injury in service.

This term "as likely as not" means at least 50 percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.  To this end, the examiner should consider all possible causes of any current right or left ankle impairment, so including addressing the Veteran's lay assertions regarding in-service injuries to and treatment for his right and left ankles, even if not complained about, diagnosed, or treated during his service or immediately thereafter.  Specifically, the Veteran's statements on his March 2012 Substantive Appeal (VA Form 9) regarding his ankle sprains and his medical history outlined in the February 2013 Compensation and Pension Examination must be addressed.  

If at all possible, the examiner is asked and encouraged to try and provide some definitive comment on this determinative issue of causation, rather than merely stating he or she cannot provide this opinion without resorting to mere speculation.  If, however, this is the examiner's only recourse (unable to provide this requested opinion without resorting to mere speculation), then he or she needs to discuss or explain why this requested opinion cannot be provided so that it is certain no additional comment is possible based on the available evidence or evidence that is obtainable.

2.  Then readjudicate these claims on their underlying merits (meaning on a de novo basis) in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA compensation examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination, without good cause, may have detrimental consequences on these pending claims as it would require considering them based on the existing evidence of record.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


